Case 2:20-cv-03107-RGK-AFM Document 39-2 Filed 05/18/21 Page 1 of 2 Page ID #:168




                               UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

     VIVA NATURALS, INC.,                           Case No. 2:20-cv-03107-RGK-AFM

                  Plaintiff,                        [Proposed] ORDER GRANTING
                                                    STIPULATION TO EXTEND
                  v.                                CASE DEADLINES
     LIEF ORGANICS, LLC,                            Complaint Filed: April 2, 2020
                  Defendant.                        Judge:          Hon. R. Gary Klausner
                                                    Magistrate:     Hon. Alexander F.
                                                                    MacKinnon

                                                    Trial Date:     August 24, 2021

     AND RELATED COUNTERCLAIM



           This matter comes before the Court on the parties’ Stipulation to Extend Case
     Deadlines. As set forth in the Stipulation, the parties have been actively pursuing a
     potential settlement of their claims but require additional time to work towards a

                                                -1-    Case No. 2:20-cv-03107-RGK-AFM
                       ORDER GRANTING STIPULATION TO CONTINUE CASE DEADLINES
Case 2:20-cv-03107-RGK-AFM Document 39-2 Filed 05/18/21 Page 2 of 2 Page ID #:169




     settlement and complete discovery in the event they are unable to settle the matter.
     Having considered the parties’ Stipulation and supporting Declaration of James K.
     Schultz and good cause appearing therefor:
           The Court GRANTS the parties’ Stipulation and ORDERS the following
     amendments to the December 9, 2020 Order re Scheduling Conference (“Scheduling
     Order”) and December 9, 2020 Order/Referral to ADR (“ADR Order”):



                Deadline/Event                  Current Date            Proposed Date

      Discovery Cut-Off                      May 27, 2021            August 27, 2021

      Motion Cut-Off (last day to file)      June 10, 2021           September 9, 2021

      Deadline to Complete ADR Proc.         June 18, 2021           September 17, 2021
      No. 2

      Pretrial Conference                    August 9, 2021 at       TBD, but after
                                             9:00 a.m.               November 8, 2021

      Jury Trial (est. 3 days)               August 24, 2021 at      TBD, but after
                                             9:00 a.m.               November 30, 2021


           IT IS SO ORDERED.



      Dated: ___________________          _______________________________________
                                          THE HON. R. GARY KLAUSNER
                                          UNITED STATES DISTRICT JUDGE




                                              -2-    Case No. 2:20-cv-03107-RGK-AFM
                     ORDER GRANTING STIPULATION TO CONTINUE CASE DEADLINES
